Citation Nr: 0631781	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  04-36 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation beyond 30 percent for 
left eye blindness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from October 1944 to 
October 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In June 2006, this claim was remanded to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further development is warranted as 
certain specific action requested in the June 2006 Board 
remand has not been performed in full.  Stegall v. West, 11 
Vet. App. 268, 271 (1998) (remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms).  

The RO was instructed to have the veteran scheduled for an 
ophthalmologic examination.  The examiner was to 
specifically comment on four specific questions to determine 
whether the veteran has blindness in the nonservice-
connected right eye as defined by VA regulations.  See, 38 
C.F.R. § 4.79 (2006).  All four of those questions were not 
addressed, and thus the evidence is insufficient for a 
determination by the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA special 
ophthalmologic examination of the 
veteran by an ophthalmologist, if 
available, to ascertain the nature, and 
extent of severity any right eye 
disorder(s) that may be present, and the 
extent of severity of his service-
connected left eye aphakia.  

The claims file and a separate copy of 
this remand, must be made available to 
and reviewed by the examiner pursuant to 
conduction and completion of the 
examination.  Any further indicated 
studies should be conducted.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  A complete eye 
examination should be conducted.  As 
previously requested by the Board, the 
examiner must comment on whether the 
veteran has blindness of the nonservice-
connected right eye as defined by VA 
regulations by addressing the following:

(a) Does the veteran have the ability to 
recognize test letters at 1 foot 
(.30m.)?

(b) Can the veteran accomplish 
perception of objects, hand movements, 
or counting fingers at 3 feet (.91m.), 
or does he have a lesser extent of 
vision, particularly perception of 
objects, hand movements, or counting 
fingers at distances less than 3 feet 
(.91m.)?

(c) Does the veteran have visual acuity 
of 5/200 (1.5/60 or less), or concentric 
contraction of his visual field to 5 
degrees or less?

(d) Does the veteran have an anatomical 
loss, enucleation, or serious cosmetic 
defect of the right eye?

All conclusions must be supported by 
complete rationale.  

2.  If any benefit sought on appeal is 
not granted, the veteran should be 
provided a SSOC on the issue and 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.  


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


